            Case 2:20-cv-01351-RAJ-BAT Document 21 Filed 12/04/20 Page 1 of 4




 1

 2

 3

 4

 5
                                 UNITED STATES DISTRICT COURT
 6                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 7

 8   KENNETH JOHANSEN,

 9                               Plaintiff,                 CASE NO. 2:20-cv-01351-RAJ-BAT

10           v.                                             ORDER SETTING PRETRIAL
                                                            SCHEDULE
11   EFINANCIAL LLC,

12                               Defendant.

13          This matter has been assigned to the undersigned for all pretrial proceedings (Dkt. 7) and

14   the parties have submitted a Joint Status Report. Dkt. 20. This is a putative class action under the

15   Telephone Consumer Protection Act, 47 U.S.C. § 227, arising from alleged unsolicited,

16   autodialed calls made by or on behalf of Defendant to individuals like Plaintiff, including to

17   consumers registered on the National Do Not Call registry (“DNC”). Based on these calls,

18   Plaintiff asserts claims on behalf of a class for violations of 47 U.S.C. § 227 and the TCPA’s

19   implementing regulation, 47 C.F.R. § 64.1200(c), the TCPA’s restriction against calling

20   individual’s whose numbers are on the Do Not Call Registry. Defendant denies it has violated

21   the TCPA or acted improperly in any way. Defendant also contends that Plaintiff cannot satisfy

22   the requirements for maintaining a class under Federal Rule of Civil Procedure 23.

23



     ORDER SETTING PRETRIAL SCHEDULE -
     1
            Case 2:20-cv-01351-RAJ-BAT Document 21 Filed 12/04/20 Page 2 of 4




 1

 2           The parties have proposed separate pretrial schedules. Plaintiff proposes that all

 3   discovery be conducted at one time because issues and discovery relating to him will be common

 4   for the entire proposed class (which is expressly defined to include only persons from whom

 5   Defendant claims to have obtained consent). Defendant proposes that discovery (and dispositive

 6   motions) on Plaintiff’s individual claims should proceed prior to class discovery as Defendant

 7   believes it has evidence that it had express written consent to call Plaintiff and thus did not

 8   violate the TCPA.

 9           The Court agrees that limiting discovery initially to Plaintiff’s individual claims is the

10   more efficient and cost-effective means of proceeding as fees and costs associated with

11   burdensome class discovery will be avoided if Plaintiff’s claims fail. If Plaintiff’s claims survive

12   summary judgment, class discovery can proceed and within 14 days after any class certification

13   ruling, the parties can submit a second joint status report regarding other deadlines to be set in

14   this case.

15           Accordingly, it is ORDERED that this case shall proceed pursuant to the following

16   pretrial schedule:

17
                            DEADLINE OR EVENT                                   PROPOSED DATE
18     Deadline to join additional parties and amend pleadings                  December 31, 2020
       Close of Merits Discovery                                               March 26, 2021
19
       Summary Judgment Motion Deadline                                        April 16, 2021
20
       Summary Judgment Opposition Deadline
                                                                               May 7, 2021
21
       Summary Judgment Reply Deadline                                          May 21, 2021
22

23



     ORDER SETTING PRETRIAL SCHEDULE -
     2
            Case 2:20-cv-01351-RAJ-BAT Document 21 Filed 12/04/20 Page 3 of 4




 1                                                                            30 days from any
                                                                              ruling denying
       Class Discovery Opens
 2                                                                            Summary Judgment
                                                                              Motion
 3                                                                            6 months after Class
       Close of Class Discovery
                                                                              Discovery Opens
 4                                                                            14 days after close of
       Deadline for Disclosure of Expert Reports
                                                                              Class Discovery
 5                                                                            28 days after Deadline
       Deadline for Disclosure of Rebuttal Reports                            for Disclosure of
 6                                                                            Expert Reports
                                                                              60 days after close of
 7     Class Certification Motion Deadline
                                                                              Class Discovery
                                                                              21 days after Class
 8     Class Certification Opposition Deadline                                Certification Motion
                                                                              Deadline
 9                                                                            14 days after Class
       Class Certification Reply Deadline                                     Certification
10                                                                            Opposition Deadline
11                                                                            To be set after the
       Deadline for Joint Final Pretrial Statement                            court’s ruling on class
12                                                                            certification.
                                                                              To be set after the
       All Other Motions Due (including motions in limine and trial
13                                                                            court’s ruling on class
       briefs)
                                                                              certification.
14                                                                            To be set after the
       Trial Term                                                             court’s ruling on class
15                                                                            certification.
                                                                              To be determined
16     Estimated Length of Trial [trial days]                                 after the court’s ruling
                                                                              on class certification.
17     Jury Trial                                                             To be determined

18          This order sets firm dates that can be changed only by order of the Court, not by

19   agreement of counsel for the parties. The Court will alter these dates only upon good cause

20   shown. Failure to complete discovery within the time allowed is not recognized as good cause.

21   If any of the dates identified in this Order or the Local Civil Rules fall on a weekend or federal

22   holiday, the act or event shall be performed on the next business day.

23



     ORDER SETTING PRETRIAL SCHEDULE -
     3
            Case 2:20-cv-01351-RAJ-BAT Document 21 Filed 12/04/20 Page 4 of 4




 1                                    Discovery and Cooperation

 2          As required by CR 37(a), all discovery matters are to be resolved by agreement if

 3   possible. Counsel are also directed to cooperate in preparing the final pretrial order in the format

 4   required by CR 16.1, except as ordered below.

 5                                              Settlement

 6          If this case settles, plaintiff’s counsel shall notify Andy Quach at (206) 370-8421 or via e-

 7   mail at: andy_quach@wawd.uscourts.gov, as soon as possible. Pursuant to CR11(b), an attorney

 8   who fails to give the Deputy Clerk prompt notice of settlement may be subject to such discipline

 9   as the Court deems appropriate. The Clerk is directed to send copies of this Order to all parties

10   of record.

11          DATED this 4th day of December, 2020.

12

13                                                         A
                                                           BRIAN A. TSUCHIDA
14                                                         Chief United States Magistrate Judge

15

16

17

18

19

20

21

22

23



     ORDER SETTING PRETRIAL SCHEDULE -
     4
